Merrick, J.
The tenant objects that this action cannot be maintained by the demandants because the mortgage deed under which they claim purports to be made to the Gopake Iron Works, and not to them. But upon the facts reported, this objection cannot prevail. It was in proof before the master that the demandants were copartners doing business under the name and firm of the Gopake Ron Works; that they advanced *224the money for which the notes secured by the mortgage were given, and that the deed upon its execution was delivered by the mortgagors to them as the grantees described in it. This is sufficient. In the description of the grantees there was a latent ambiguity, which it was competent to the demandants to explain by extrinsic evidence. 1 Greenl. Ev. §§ 297, 301. In Miller v. Travers, 8 Bing. 247, it was said by Tindal, C. J., that in all cases in which a difficulty arises in applying the words of a will to the thing which is the subject matter of the devise, or to the person of the devisee, the difficulty or ambiguity which is introduced by the admission of extrinsic evidence may be rebutted and removed by the production of further evidence upon the same subject.” The same rule is applicable to conveyances by deed. In Com. Dig. Grant, A. 2, it is said that the grantor and grantee in a deed regularly ought to be named by their Christian names ; but that it is enough if there be a sufficient description of them whereby they may be known. Ib., Capacity, B. 4. This rule is familiar, and appears to be applicable to every species of contract. Medway Cotton Manufactory v. Adams, 10 Mass. 360. Shawmut Sugar Refining Co. v. Hampden Fire Ins. Co. 12 Gray,
It has heretofore been determined in this action that the mortgage deed to the demandants, which was executed simultaneously with the execution of a mortgage deed by the same mortgagors to McLellan, the assignor of the tenant, gives to them a prior seisin and right of entry, and postpones the right of McLellan and those claiming under him, as against the demandants, to a time when he or they shall be called upon for the payment of the notes on which he was surety, and from his liability on which it .was the purpose of the mortgage to him to indemnify and save him harmless. Pomeroy v. Latting, 15 Gray, . That therefore is no longer an open question.
It remains therefore only to determine whether any, and if any wdiat, sum is due to the demandants upon the notes described in the mortgage deed.
Upon this subject it is shown in the master’s report that, upon the execution of the two mortgages to the demandants, Decker *225& Scott, in pursuance of the stipulations contained in those mortgages and in a certain written contract between them and the demandants, cut wood and trees from the mortgaged premises and converted the same into lumber and coal, which they delivered from time to time to the demandants, who credited the same in their books to the mortgagors at rates and prices the accuracy of which is not contested. But during the period within which the coal and lumber were thus delivered, the demandants afforded aid to Decker & Scott, by furnishing them with various articles of merchandise, by doing their blacksmith work, and by paying their orders; without which assistance and supplies, it was in evidence that they would have been unable to procure, make and deliver the coal and lumber from the premises according to their contract. On the 12th of February 1853, the parties met, examined and adjusted their accounts, and made a final settlement, which is found by the master to have been fair and right. The balance which upon this settlement of accounts was found due to Decker & Scott was indorsed on the note to the demandants. They subsequently received additional quantities of wood and lumber, the value of which having been applied by them to the payment of the note, left due upon it, according to the statement in the report, on the 1st March 1861, the sum of $907.37. This, in the opinion of the court, is the sum which was then due to the demandants, to which is to be added interest from that date to the time of entering up the conditional judgment in their behalf.
In opposition to this conclusion the tenant contends that, by the terms of the agreement of the parties, the demandants were bound, and especially in his favor as the assignee of the second mortgage, to apply all the proceeds of the land, received in the form of coal and lumber, to the payment of their debt, without deducting therefrom any credits to which they were entitled for supplies and advances made to Decker & Scott to enable them to carry on and execute the work; or, if this rule is not to be adopted, still if at any time during the progress of the work and the delivery of the coal and lumber there was upon a statement of the accounts a balance due to Decker & Scott, that that *226balance should then be applied to the payment of the note. And they further contended that the advances made on the orders in favor of Suydam, which were charged and allowed in the settlement of the 31st of March 1854, ought to be wholly stricken out and disallowed. But we think it is plain that none of these claims should prevail. It is obvious that there is no special equity in favor of the tenant. As the owner of the equity of redemption, he stands in the place of Decker & Scott, who have made a fair settlement with the demandants, and obtained all the allowance towards the payment and satisfaction of their note, which they considered fair and just, and all to which they were entitled; and as the assignee of the mortgage to McLellan, he certainly does not show himself entitled to any peculiar favor. That mortgage was given to McLellan merely to indemnify and save him harmless as surety upon the note of Decker & Scott; and it distinctly appears that neither he nor any of his assignees have ever paid, or offered to pay, any part of the note thus guaranteed. But still further. In recurring to this mortgage, it appears that it contains an express stipulation that Decker & Scott reserve to themselves the right to chop and take away all the wood upon the premises, and make such disposition of it as they should choose to do. In the exercise of this reserved right, they did chop and take away the wood and trees on the mortgaged premises, and disposed of the same, as they had a full right to do, by a sale and delivery thereof in the form of coal and lumber, to the demandants for a full and just consideration, received partly in supplies advanced and partly as an admitted payment on their note. The order in favor of Suydam was for like supplies and for the same purpose, and was therefore properly taken into consideration and allowed by the parties in their final settlement. .And then, also, on looking at the written contract above referred to, it is seer that the agreement of the parties was, not that all the proceeds raised from the farm, but only that the amount which should be found to be due at the time when payment was to be made, should be applied towards satisfaction of the mortgage note. This is precisely what was done. And in fact it fully appears *227that Decker & Scott were allowed, and there were indorsed on their note the entire net proceeds of the wood and trees thus taken from the land. The result therefore to which the master arrived, in relation to the settlement of the 12th of February 1853 and the amount then remaining due on the note, was just, and in accordance both with the contract and the equitable rights of the parties.
The counsel for the demandants insists that the court should find the full amount due on all the notes mentioned in the two mortgages and then enter the judgment, conditional that if the tenant fail in sixty days to pay the amount, the demandants shall have possession of the premises. But such judgment is not required, nor would it be correct in this action. We are not however prepared to say, that, upon a bill in equity, in which all the facts disclosed in this case should be duly set forth, a decree might not properly be made, that, as the object of the mortgage to McLellan was, in substance, for the purpose of securing the payment of the notes described in it, the tenant should hold the mortgage, until such payment should be made, as the trustee of the creditor, or, if need be, assign it to him for his benefit. But of this, as the precise case is not before us, it is unnecessary to express a definite opinion.